DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method to facilitate interactions between a taxpayer and tax preparer, the interactions help manage interactions between people, as well as provide information for the economic practice of paying taxes, thus the claims are grouped as a certain method of organizing human activity. This judicial exception is not integrated into a practical application because the additional elements of; a taxpayer client device, graphical user . The method described may be accomplished by hand/and without the need for computer element, and therefore the computer does not provide more so than a tool for implementation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of a computer as a tool to perform an abstract idea is not more than “apply it”. 
Dependent claims 22-40 merely discuss the relationship between the additional elements recited in the independent claims, and therefore are held rejected under 35 U.S.C. 101 for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-31 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2014/0180883 A1 Regan.


Regarding claim 21, Regan teaches a method comprising: receiving, by a server and from a first tax preparer device, an identification of one or more taxpayer devices associated with the first tax preparer device (Regan Para. [0281] the tax practitioner identifies a specific tax client, who is the taxpayer, the they are associated over a network); transmitting, by the server and to a graphical user interface (GUI) of a taxpayer device, a software link of an invitation to join, wherein the software link is associated with the first tax preparer device (Regan Para. [0511] email communication may send an invitation for a customer to access the ROS; Para. [0551] the graphical user interface may present a hyperlink to view tax information); receiving, by the server and from the GUI of the taxpayer device, an acceptance of the software link of the invitation to join (Regan Para. [0237] security is provided with certification and acceptance of links; Para. [0511] email communication may send an invitation for a customer to access the ROS; Para. [0551] the graphical user interface may present a hyperlink to view tax information); associating, by the server in an access table, the taxpayer device with the first tax preparer device (Regan Para. [0281] a tax preparer, known as a tax practitioner, has a unique identification number, and it is verified that the preparer is allowed access to the specific client, or taxpayer); receiving, by the server, a request from the first tax preparer device for the taxpayer device with at least one of a letter to review and sign the tax document, a questionnaire or a document request list (Regan Para. [0265] By clicking on the ‘Sign and Submit’ button, Summary the user is digitally signing the completed and Sign form and payment instruction which guarantees the integrity of the data transmitted as well as the identification and authentication of the user); receiving, by the server and from the taxpayer device, digital tax information comprising information about a taxpayer, tax return items, tax data and image data from a tax document (Regan Para. [0281] It is further verified whether the tax practitioner is authorized to file tax-related forms for the selected client. See operation 1606. Information associated with the selected client is then displayed utilizing the network upon the successful verification that the tax practitioner is authorized to file tax-related forms for the selected client, as indicated in operation 1608; Para. [0866] the tax service information is sent over a server), providing, by the server, a file name to each of the tax return items of the digital tax information, wherein the file name identifies characteristics of the tax return item of the digital tax information including at least one of a type of tax return item, an entity administering the tax return item, a taxpayer identifier, or a tax year associated with the tax return item (Regan Para. [0550-0552] each client is given a registration number, which identifies the taxpayer); storing, by the server in a tax document collection data unit, the digital tax information and the file name of each tax return item of the digital tax information (Regan Para. [0550-0552] each client is given a registration number, which identifies the taxpayer, this is stored via the online website); 
(Regan Para. [0736-0742] information about the account, tax assessment is all extracted and formatted to fit the current system); detecting, by the server, in the tax data a type of data, a format of data, a location of data and value ranges (Regan Para. [0266] the information is sent, over a server, and a receipt is presented of the location of the information; Para. [0736-0742] information about the account, tax assessment is all extracted and formatted to fit the current system); determining, by the server, that the taxpayer has an account at a financial institution based on the type of data, the format of data, the location of data and the value ranges (Regan Para. [0281] a tax preparer, known as a tax practitioner, has a unique identification number, and it is verified that the preparer is allowed access to the specific client, or taxpayer); determining, by the server, that the tax data includes activity on accounts in a current tax year such that the tax data is used in the current tax year (Regan Para. [0133] the Easytax system is able to capture data about the current tax year to prepare tax returns); obtaining, by the server, a list of prior tax return items from a prior year tax return of the taxpayer (Regan Para. [0379] the display may show previous year tax returns); grouping, by the server, the list of the prior tax return items based on at least one of tax return item type, institution type, tax return item name, or institution name (Regan Para. [0551] registration page shown; Fig. 21, shows the customer page, and the previous tax return available to view); providing, by the server and to the taxpayer device, the list of (Regan Para. [0551] registration page shown; Fig. 21, shows the customer page, and the previous tax return available to view); providing, by the server and to the taxpayer device on the GUI, a reminder to obtain the tax return items for a current year that correspond to the list of the prior tax return items, in order to supplement the digital tax information (Regan Para. [0690-0693] reminder to file taxes and provide relevant information); populating, by the server, a field of a tax form with a subset of the tax data and the account at the financial institution, based on the tax data used in the current tax year, the type of data, the format of data, the location of data and the value ranges (Regan Para. [0727] the extracted information is populated within the ROS system, since it is closely related to the ITP); generating, by the server using an automated tax return preparation system, a completed tax return from the digital tax information and the tax form (Regan Para. [0567] the ROS system is able to input tax information, complete the tax return forms, and complete the filing process); and transmitting, by the server, the completed tax return to a first tax preparer device (Regan Fig. 1, the Easytax system is able to prepare and file tax returns electronically).

Regarding claim 22, Regan discloses the method of claim 21, further comprising: receiving, by the server and from the first tax preparer device, at least one of an engagement letter or a tax questionnaire; and transmitting, by the server and to the GUI of the taxpayer device, at least one of the engagement letter or the tax (Regan Para. [0265] By clicking on the ‘Sign and Submit’ button, Summary the user is digitally signing the completed and Sign form and payment instruction which guarantees the integrity of the data transmitted as well as the identification and authentication of the user; the emailed transaction requests engagement for the user to sign and submit).

Regarding claim 23, Regan discloses the method of claim 22, further comprising receiving, by the server and from the GUI of the taxpayer device, at least one of an adjustment of the tax data or an adjustment of the field of the tax form (Regan Para. [0825] the time period may adjust the revenue; Para. [0847] adjusting the current tax return form).

Regarding claim 24, Regan discloses the method of claim 23, further comprising receiving, by the server and from the first tax preparer device, a request for additional of at least one of the digital tax information or the tax data (Regan Para. [0133] sending an email with requests for the tax payer to view the information imported to the system, and may need additional information; Para. [0868] email may be sent to the tax payer that the form has been initiated, or completed, with a link to view the information on the tax form).

Regarding claim 25, Regan discloses the method of claim 24, further comprising: providing, by the server and to the GUI of the taxpayer device, a button next to the list of prior tax return items and next to the financial institution; and receiving, (Regan Para. [0564] the ROS may include field to input data, as well as buttons to toggle between Euro and pounds based on the desired selection, as well as changing the period using a drop down button to view the year and relevant information).

Regarding claim 26, Regan discloses the method of claim 25, further comprising: receiving, by the server, a first connection request from the first tax preparer device; transmitting, by the server, the first connection request to the GUI of the taxpayer device (Regan Para. [0511] email communication may send an invitation for a customer to access the ROS; Para. [0551] the graphical user interface may present a hyperlink to view tax information); receiving, by the server, an acceptance of the first connection request from the GUI of the taxpayer device (Regan Para. [0237] security is provided with certification and acceptance of links; Para. [0511] email communication may send an invitation for a customer to access the ROS; Para. [0551] the graphical user interface may present a hyperlink to view tax information); associating, by the server in the access table, a taxpayer identifier of the taxpayer device with a tax preparer identifier of the first tax preparer device (Regan Para. [0281] a tax preparer, known as a tax practitioner, has a unique identification number, and it is verified that the preparer is allowed access to the specific client, or taxpayer); providing, by the server and to the first tax preparer device, access to the digital tax information and the tax data (Regan Para. [0281] a tax preparer, known as a tax practitioner, has a unique identification number, and it is verified that the preparer is allowed access to the specific client, or taxpayer); receiving, by the server, a restriction request from at least one of the GUI of the taxpayer device or the first tax preparer device to restrict the first tax preparer device from accessing the digital tax information; restricting, by the server in the access table, the first tax preparer device from accessing the digital tax information (Regan Para. [0764] the ROS system is secure, and specifically allows specific tax preparers and tax payers to access the information, and therefore the access may be restricted); receiving, by the server, a second connection request from at least one of the GUI of the taxpayer device or a second tax preparer device; transmitting, by the server, the second connection request to the GUI of the taxpayer device; receiving, by the server, an acceptance of the second connection request from the GUI of the taxpayer device (Regan Para. [0237] security is provided with certification and acceptance of links; Para. [0511] email communication may send an invitation for a customer to access the ROS; Para. [0551] the graphical user interface may present a hyperlink to view tax information); associating, by the server in the access table, a taxpayer identifier of the taxpayer device with a tax preparer identifier of the second tax preparer device (Regan Para. [0281] a tax preparer, known as a tax practitioner, has a unique identification number, and it is verified that the preparer is allowed access to the specific client, or taxpayer); and providing, by the server and to the second tax preparer device, access to the digital tax information (Regan Para. [0281] a tax preparer, known as a tax practitioner, has a unique identification number, and it is verified that the preparer is allowed access to the specific client, or taxpayer; providing a connection between a first tax preparer device may be used to connect to a second different device, and does not use a different method of connection).

Regarding claim 27, Regan discloses the method of claim 26, wherein the obtaining the list of the prior tax return items comprises obtaining the list of prior tax return items by automatically detecting the tax return items from the prior year tax return (Regan Para. [0551] registration page shown; Fig. 21, shows the customer page, and the previous tax return available to view).

Regarding claim 28, Regan discloses the method of claim 27, wherein the obtaining the list of the prior tax return items comprises obtaining the list of prior tax return items from a tax return preparation system (Regan Para. [0551] registration page shown; Fig. 21, shows the customer page, and the previous tax return available to view).

(Regan Para. [0551] registration page shown; Fig. 21, shows the customer page, and the previous tax return available to view).

Regarding claim 30, Regan discloses the method of claim 29, further comprising receiving, by the server and from the GUI of the taxpayer device, a selection of the financial institution to associate with the digital tax information (Regan Para. [0279] the payment and return may be associated with a tax payers bank account).

Regarding claim 31, Regan discloses the method of claim 30, further comprising providing, by the server and to the taxpayer device, functionality for at least one of signing a tax form, signing an E-File Authorization form for the tax form, paying the tax preparer invoice, formatting the digital tax information in a data structure or making tax payments to tax authorities (Regan Para. [0142] A preferred embodiment of the personal computer 214 of FIG. 2 is depicted in FIG. 5, which illustrates a typical hardware configuration of a workstation in accordance with a preferred embodiment having a central processing unit 510, such as a microprocessor, and a number of other units interconnected via a system bus 512. The workstation shown in FIG. 5 includes a Random Access Memory (RAM) 514, Read Only Memory (ROM) 516).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0180883 A1 Regan in view of US 10,339,527 B1 Coleman et al.

Regarding claim 32, Regan discloses the method of claim 31. Regan fails to explicitly disclose further comprising obtaining and storing, by the server, an internet protocol (IP) address of the taxpayer device for later verification. Coleman is in the field of filing tax returns (Coleman Abstract, Embodiments of an electronic fraud analysis platform system are disclosed which may be used to analyze tax returns for potential fraud) and teaches obtaining and storing, by the server, an internet protocol (IP) address of the taxpayer device for later verification (Coleman Col. 5, Lns. 65-67- Col. 6, Lns. 1-10, For example, in some cases an IP address, a device identifier, or other identifying information associated with the user computing device or the tax return may be automatically detected and gathered by the tax agency computing system, such as by the use of a client-side script downloaded to the user computing device, a cookie, or other methodology. Such device identifying information may be collected at various stages of an electronic tax return filing process, such as when the individual registers with the tax agency computing system 168 via a website provided by the tax agency, or when the individual submits the completed tax return to the tax agency, and so on). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Coleman with the IP address of Coleman. The motivation for doing so would be to confirm the identity of the tax payer to prevent fraud and identify theft (Coleman Col. 1, Lns. 18-25, With the increased reliance on electronic filing of tax returns comes an increase of the efficiency of tax operations and overall convenience. However, this has also contributed to a rise in identity theft and unwarranted or fraudulent tax refunds. Stealing identities and filing for tax refunds has become one of the fastest growing non-violent criminal activities in the country, often resulting in significant returns for the fraudster).

Regarding claim 33, modified Regan discloses the method of claim 32, further comprising receiving, by the server via a payment unit, payment information from the GUI of the taxpayer device (Regan Para. [0318] Customers and their agents may file returns, make payments on-line by direct debit and available of a comprehensive on-line customer information service).

Regarding claim 34, modified Regan the method of claim 33, wherein a format of the payment information is transformed into a data structure, data format, data cells and data regions acceptable for processing by the payment unit of the server (Regan Para. [0318] Customers and their agents may file returns, make payments on-line by direct debit and available of a comprehensive on-line customer information service).

Regarding claim 35, modified Regan discloses the method of claim 34, further comprising sharing, by the server using a document sharing unit, at least one of the digital tax information or a tax return with a third party (Regan Para. [0247] validation through a third party network; Para. [0261-0262] forms may be sent around to third party entities).

Regarding claim 36, modified Regan discloses the method of claim 35, further comprising downloading, by the server using a document download unit, at least one of the digital tax information or a tax return to at least one of the taxpayer device, the first tax preparer device or the second tax preparer device (Regan Para. [0558] Returns completed off-line may be uploaded individually or in batches. The secure transmission of the downloaded return is assured as the upload process includes the signing and encrypting of the file using the Baltimore product. J/PKI-Plus. This signing mechanism is a particularly unique feature of the solution).

Regarding claim 37, modified Regan teaches the method of claim 36, further comprising: receiving, by the server and from the tax preparer, at least one of a tax preparation fee invoice or estimated tax payment schedule; and providing, by the server and to the GUI of the taxpayer device, at least one of the tax preparation fee invoice or the estimated tax payment schedule, wherein at least one of the tax preparation fee invoice or the estimated tax payment schedule are automatically generated by a tax return preparation system (Regan Para. [0870-0878] includes paying a tax preparer using a support credit payment processing).

Regarding claim 38, modified Regan teaches the method of claim 37, further comprising: providing, by the server to the GUI of the taxpayer device, an indication that at least a portion has been paid of at least one of the tax preparation fee invoice or the estimated tax payment schedule; and generating, by the server, liability payment documentation indicating that at least the portion has been paid of at least one of the tax preparation fee invoice or the estimated tax payment schedule, wherein the liability payment documentation is used for a tax return for the next year (Regan Para. [0700-0701] when a tax payer pays the expected tax amount, a notification is sent via email; Para. [0834] estimates for the current/future tax plans based on previous filings).

(Regan Para. [0840-0841] encryption keys may be sent to the current validated user).

Regarding claim 40, modified Regan teaches the method of claim 39, further comprising: receiving, by the server and from a third party system, third party digital tax information (Regan Para. [0247] validation through a third party network; Para. [0261-0262] forms may be sent around to third party entities; Para. [0281] the tax practitioner identifies a specific tax client, who is the taxpayer, the they are associated over a network); determining, by the server, whether the third party digital tax information is relevant to preparing a tax return in the current tax year based on at least one of account type, account number, name, document type, organization, metadata, values, content or date of the third party digital tax information (Regan Para. [0247] validation through a third party network; Para. [0261-0262] forms may be sent around to third party entities; Para. [0550-0552] each client is given a registration number, which identifies the taxpayer); deleting, by the server, the third party digital tax information, in response to the third party digital tax information not being relevant (Regan Para. [0265] the fields are editable); saving, by the server, the third party digital tax information, in response to the third party digital tax (Regan Para. [0554-0560] the customer may save the tax return forms partially, or when it is completely filled out); assigning, by the server, the third party digital tax information to at least one of a tax category or to a matching tax item on the list of prior tax return items from the prior year tax return of the taxpayer (Regan Para. [0379] the display may show previous year tax returns; Para. [0551] registration page shown; Fig. 21, shows the customer page, and the previous tax return available to view); and adding, by the server, the third party digital tax information to the list, in response to the third party digital tax information not matching to the prior tax return items on the list (Regan Para. [0551] registration page shown; Fig. 21, shows the customer page, and the previous tax return available to view).


Response to Arguments
Applicant's arguments filed 04 August 2020 have been fully considered but they are not persuasive.
Regarding 101, applicant asserts that the claimed invention may not be performed, and is essentially tied to the computer elements; Examiner respectively disagrees, in that the method positively claims only a server, and the other elements are merely described as means of communicating with the claimed server, meaning that the server is used to apply the method only. Further, the claims do not recite specific instances that improve the technology of data storage, it merely stores data 
Regarding 102, the previously recited paragraphs of Regan fails to teach the new amended limitations, but Regan still maintains the 102 rejections since importing tax information and forming tax documentation is disclosed in details relating to Figs. 34 and 38 of originally presented Regan. Further, Para. [0511] is able to email invitations to a specific user, and which may be read with a GUI; Para. [0567] discusses the input of tax information, and lastly, Para. [0281] may show a specific unique identifier that associates a client and tax agent.
Regarding 103, the argument that the claims depend from a now allowable claim do not address how Coleman further teaches the additional elements present in claims 32, and those that depend form it. The 103 rejections is maintained since the claims from which they depend are also maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687